                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )                8:19CR397
                                              )
       vs.                                    )
                                              )                  ORDER
SKYLER F. SANDERS,                            )
                                              )
                     Defendant.               )
                                              )


        This matter is before the court on the defendant’s Unopposed Motion to Continue
Trial [100]. Counsel needs additional time because counsel has not had the opportunity
to meet with his client face to face to discuss the substantial additional discovery from the
plaintiff. For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [100] is granted, as follows:

       1. The jury trial, now set for July 20, 2021, is continued to August 31, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendants in a speedy trial. Any additional time arising
          as a result of the granting of this motion, that is, the time between today’s date
          and August 31, 2021, shall be deemed excludable time in any computation of
          time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(6), (7)(A) & (B)(iv).

       3. No further continuances will be granted without a hearing before the
          undersigned magistrate judge.


       DATED: June 30, 2021.

                                                  BY THE COURT:


                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge
